Title: To James Madison from William Jones, 11 September 1814
From: Jones, William
To: Madison, James


        
          Private
          Dear sir
          Septr. 11th. 1814
        
        The determination which I was compelled to form and communicate to you on the 25th of April last has acquired irresistible confirmation by all the circumstances attending my private affairs since that period. The enclosed letter (received yesterday) is submitted to your inspection to show

that the only remaining hope I had of alleviation has vanished. The first paragraph of the letter from Ghent may give later information than any you have from that place. It is now obligatory on me to meet and make some compromise with those who hold or are bound for my obligations and by my personal exertions to make the best disposition of the property I hold trusting to better times and future industry for that relief which my labours and my principles I trust have merited.
        I therefore respectfully enclose the tender of my resignation of the office of Secretary of the Navy the acceptance of which you will if you shall deem it expedient postpone until the first day of December next unless you shall sooner please to designate my successor. Mere abstract poverty is nothing—but sensibly alive to those principles of integrity and punctuality which have guided my whole life, the inability to meet my engagements and to avert the inconvenience & possible loss which may accrue to those who are immediately liable for my obligations is painful in the extreme. My own afflictions are rendered still more poignant by the contemplation of the savage warfare now waging against our beloved country, and my inability to serve her under the irresistable embarrassments of my private affairs. Accept Sir the warm assurances of my sincere respect & regard and best wishes for your health & happiness
        
          W Jones
        
      